Appellant was prosecuted and convicted for unlawfully carrying a pistol and his punishment fixed at $100 fine.
There is no statement of facts contained in the record as required by law. There is with the file a separate paper which, while rather indefinitely identified as such, was intended for the original statement of facts. It has been the uniform holding of this court that in misdemeanor cases such purported statement of facts can not be considered. It is unnecessary to cite the cases, though we call attention to some of the more recent ones. Looper v. State, 62 Tex.Crim. Rep.-98 (two cases), 136 S.W. Rep., 791; Carney v. State, 63 Tex.Crim. Rep., 144 S.W. Rep., 440; Wagoner v. State, 63 Tex.Crim. Rep., 140 S.W. Rep., 339; Morris v. State, 63 Tex.Crim. Rep.,140 S.W. 775; Brogdon v. State, 63 Tex.Crim. Rep., 140 S.W. 352; Jenkins v. State, 64 Tex.Crim. Rep. (two cases), 141 S.W. Rep., 222; Skinner v. State, 64 Tex.Crim. Rep., 141 S.W. Rep., 231.
The only questions attempted to be raised by the appellant can not be considered without a statement of the facts. This is in accordance with the uniform and long holding of this court.
The judgment will be affirmed.
Affirmed.